UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7461



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

BULATHGE GUNARATNA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-86-270-K, CA-95-1470-K)


Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Bulathge Gunaratna, Appellant Pro Se. Susan Moss Ringler, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. Appellant alleges that a term of

supervised release included as part of his sentence was improper

under 21 U.S.C.A. § 841(b)(1)(A) (West 1981 & Supp. 1995) (current

version at 21 U.S.C.A. § 841(b)(l)(B) (West Supp. 1995)). Appel-
lant's claim is without merit, however, because he was sentenced

under 21 U.S.C.A. § 841(b)(1)(B) (West 1981 & Supp. 1995) (current

version at 21 U.S.C.A. § 841(b)(l)(C)(West Supp. 1995), which

allowed for a special parole term. Appellant's motion to expedite
and alter time limits is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2